DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of May 25, 2022, Claims 1-20 are pending. Claims 1, 2, 7, 12, and 20 are amended.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hexel (US 3944124).
Regarding Claim 1, Hexel discloses a container comprising a solid base (6) having upwardly extending continuous sidewalls forming an internal cavity therein defining a contained volume. The sidewalls each terminating respectively at an uppermost edge at (3) with spaced apart pillars (4) extending upwardly from towards the base to towards the uppermost edges of the sidewalls. These pillars have at least a portion with a greater solid thickness and volume than thin walled portions (5) of the sidewalls spacing apart adjacent pillars as discussed in Col. 2 Lines 51-58.
Regarding Claim 2, Hexel discloses the thin walled portions (5) have a constant thickness intermediate adjacent pillars (4) and at least some of the outer surfaces of the thin walled portions and at least some of the pillars are continuously planar as shown in Figure 2. 
Regarding Claim 4, Hexel discloses the pillars are disposed along curved wall portions of the sidewalls.
Regarding Claim 5, Hexel discloses the pillars extend from one of at and near the base to an upper internal edge. 
Regarding Claim 6, Hexel discloses  the pillars extend to an upper edge of the sidewalls. 
Regarding Claim 7, Hexel discloses the pillars are internally directed from the sidewalls having a smooth exterior surface into the internal cavity. 
Regarding Claim 19, Hexel discloses a width intermediate pillars is at least as wide as the width of the pillars.
Claims 1-9 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vila (US 5507390).
Regarding Claim 1, Vila discloses a container in Figures 27-34 comprising a solid base 911) having upwardly extending continuous sidewalls (14,15) forming an internal cavity therein defining a contained volume. The sidewalls each terminate respectively at an uppermost edge. Vila also discloses spaced apart pillars formed by wings 21 and strips 17 extending upwardly from towards the base to towards the uppermost edges of the sidewalls, said pillars having at least a portion with a greater solid thickness and volume than thin walled portions of the sidewalls spacing apart adjacent pillars at the folded areas (29) which transform the columns at the vertical edges of the box into solid elements as seen in Figures 33 and 34 (Col. 8 Lines 20-26).
Regarding Claim 2 Vila discloses the thin walled portions have a constant thickness intermediate adjacent pillars and at least some of the outer surfaces of the thin walled portions and at least some of the pillars are continuously planar. 
Regarding Claim 3, Vila discloses the pillars are located at corners of sidewalls meeting an angle.
Regarding Claim 4, Vila discloses the pillars are disposed along planar wall portions of the sidewalls.
Regarding Claim 5, Vila discloses the pillars extend from the base to an upper internal edge. 
Regarding Claim 6, Vila discloses  the pillars extend to an upper edge of the sidewalls. 
Regarding Claim 7, Vila discloses  the pillars are internally directed from the sidewalls having a smooth exterior surface into the internal cavity. 
Regarding Claim 8, Vila discloses  the pillars are comprised of a plurality of supports formed by folds 29.
Regarding Claim 9, Vila discloses  the supports extend vertically along the sidewalls. 
Regarding Claim 15, Vila discloses the supports are thicker at a base at the sidewall and taper as they extend inwardly into the cavity. 
Regarding Claim 16, Vila discloses the supports are triangular in cross section. 
Regarding Claim 17, Vila discloses a width of the base is greater than a thickness of the supports extending into the cavity. 
Regarding Claim 18, Vila discloses the supports are parallel to one another. 
Claims 1-7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bray (US 2008/0264939).
Regarding Claim 1, Bray discloses a container comprising: a solid base (426 – Fig. 11) having upwardly extending continuous sidewalls (424) forming an internal cavity therein defining a contained volume. The sidewalls each terminate respectively at an uppermost edge (420) with spaced apart pillars (434) extending upwardly from towards the base to towards the uppermost edges of the sidewalls, said pillars having at least a portion with a greater solid thickness and volume than thin walled portions of the sidewalls spacing apart adjacent pillars (Paragraph 0043).
Regarding Claim 2, Bray discloses the thin walled portions have a constant thickness intermediate adjacent pillars and at least some of the outer surfaces of the thin walled portions and at least some of the pillars are continuously planar.
Regarding Claim 3, Bray discloses the pillars are located at corners of sidewalls meeting at one of a curve and an angle. 
Regarding Claim 4, Bray discloses the pillars are disposed along one of planar and curved wall portions of the sidewalls. 
Regarding Claim 5, Bray discloses the pillars extend from one of at and near the base to an upper internal edge.
Regarding Claim 6, Bray discloses the pillars extend to an upper edge of the sidewalls. 
Regarding Claim 7, Bray discloses the pillars are internally directed from the sidewalls having a smooth exterior surface into the internal cavity. 
Regarding Claim 20, Bray discloses a container comprising a solid base having upwardly extending continuous sidewalls forming an internal cavity therein defining a contained volume as discussed above in Claim 1. These sidewalls each terminating respectively at an uppermost edge. Bray also discloses spaced apart pillars extending upwardly from, towards the base to towards the uppermost edges of the sidewalls, said pillars having at least a portion with a greater thickness than thin walled portions of the sidewalls spacing apart adjacent pillars. Bray discloses that the base and sidewalls are a portion of an internal liner located internal and adjacent to an outer shell (14) surrounding the internal liner as discussed in Paragraphs 0021 and 0033. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vila (US 5507390).
Regarding Claim 10, Vila discloses the limitations of Claims 8 and 9 as discussed above. Vila does not explicitly discloser the supports are spaced apart by a thickness of the thin walled portions separating the pillars. 
However, the spacing of the triangular support members of Vila may be modified by one having ordinary skill in the art according to the design parameters of the container and would have no impact on the functioning of the solid supports.
Regarding Claim 11, Vila discloses the supports are parallel to one another.
Regarding Claims 12, Vila discloses the supports are thicker at a base at the sidewall and taper as they extend inwardly into the cavity.
Regarding Claims 13, Vila discloses the supports are triangular in cross section.
Regarding Claim 14, Vila discloses a width of the base is greater than a thickness of the supports extending into the cavity. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736